Citation Nr: 1737813	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel at the Veteran's Board hearing that he wished to withdraw the issues on appeal pertaining to entitlement to service connection for lung cancer and entitlement to service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for lung cancer have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for withdrawal of the appeal for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the Veteran indicated at his February 2017 Board hearing, via his authorized representative, that he wished to withdraw the appeal for entitlement to service connection for lung cancer and entitlement to service connection for ischemic heart disease.  This verbal withdrawal came after the RO denied entitlement to service connection for both claims in June 2010; hence, with respect to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to service connection for lung cancer and entitlement to service connection for ischemic heart disease is dismissed.



ORDER

1. Entitlement to service connection for lung cancer is dismissed.

2. Entitlement to service connection for ischemic heart disease is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


